Ter Guriam ■:

The plaintiff seeks to reverse an order of the district court which permitted receivers, on their own application and over his objection, to make a final report and be discharged. Prior to such application this court had held that the district court had acted without jurisdiction in the appointment of such receivers. (Bowman v. Hazen, ante, page 682, 77 Pac. 589.)
Plaintiff in error contends that at the time the receivers made this application the court had no jurisdiction to pass on the questions presented or to make any orders therein, except to set aside the appointments, in pursuance of the mandate of this court. While we agree to this contention, the order actually made was not prejudicial to him and did not in any way substantially affect any of his rights. The court examined the accounts of the receivers, allowed their expense accounts, which were paid by the adverse party without expense to the plaintiff in error, and also ordered the receivers discharged.
*872Many questions are argued by plaintiff in error which this court cannot examine because of the insufficiency of the record. The most of. such questions are involved in another case between the same parties submitted at- this term. There appears to be nothing substantial involved in this case except the costs in this court.
For the reasons stated, this proceeding is dismissed.